Citation Nr: 0521579	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hyperhydrosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from September 1969 to 
April 1971.  Service in Vietnam is indicated by the evidence 
of record.

The veteran filed a service connection claim for 
hyperhydrosis in March 2003.  The RO denied the claim in a 
September 2003 rating decision, and he appealed.

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO in May 2005.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  


FINDING OF FACT

The medical and other evidence of record does not indicate 
that the veteran's hyperhydrosis was incurred in service, or 
that such is causally related thereto.   


CONCLUSION OF LAW

Hyperhydrosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hyperhydrosis.  He essentially contends that this condition 
is the result of his feet being exposed to hot, wet, and 
humid conditions during Vietnam service.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2003, which was specifically intended to address the 
requirements of the VCAA.  The July 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show that "[y]ou had 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service which caused injury or disease;" "a 
current physical or mental disability;" and "a relationship 
between your current disability and an injury, disease or 
event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the July 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records, and 
records from other federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including "records from State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  The veteran 
was also notified that the RO had "asked the VA medical 
facility nearest you to schedule you for an examination . . . 
[t]hey will contact you about when and where to report for 
the exam."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the July 2003 letter advised the veteran to 
"fill out an updated VA Form 21-4142 [Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs] for each health care provider so that we may request 
the records."  Alternatively, the veteran was informed that 
it "may save time if you can obtain and send us the 
information yourself."  With regard to VA treatment records, 
the veteran was notified that "[i]f you have received 
treatment at a Department of Veterans Affairs (VA) facility, 
furnish the date(s) and place(s) . . . [w]e will obtain the 
reports . . . [u]se the enclosed VA Form 21-4138 to give us 
the name(s) and location of any VA Healthcare Facilities" 
(emphasis in the original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2003 letter included notice that the veteran should 
submit "[a]ny or all of the following listed evidence."  An 
exhaustive list of potential evidence was then provided 
including, inter alia, "the dates of medical treatment 
during service" "[r]ecords and statements from service 
medical personnel (nurses, corpsmen, medics, etc.)," 
"[e]mployment physical examinations," and "[i]nsurance 
examination reports."  The veteran was also advised to 
"review your records and make certain you haven't overlooked 
any important evidence."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the July 2003 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

The veteran's claim was adjudicated by the RO in September 
2003, prior to the expiration of the one-year period 
following the July 2003 notification of the veteran of the 
evidence necessary to substantiate his claim.  However, this 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim in 
September 2003.  Therefore, there is no prejudice to the 
veteran in proceeding to consider these claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, treatment records from the Lowell, Massachusetts VA 
Medical Center (VAMC), an April 2003 progress note from the 
veteran's podiatrist, Dr. J.C., and the report of an August 
2003 VA examination.  The veteran and his representative have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a personal hearing before the undersigned VLJ in 
May 2005  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004)

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Factual Background

Service medical records are pertinently negative for 
complaint or treatment of hyperhydrosis.  The veteran's feet 
and skin were found to be normal on separation from service, 
with no history of excessive foot sweating noted.  The 
separation examination also included a statement signed by 
the veteran in which he reported "I am in good health."  

There are no pertinent treatment records for nearly three 
decades following service.  VA treatment records dated in 
December 2000 reflect the veteran's complaints of excessive 
foot odor and perspiration, for which he was advised to use 
powder and wear breathable shoes and natural fiber socks.

An April 2003 progress note from Dr. J.C. also reflects the 
veteran's complaints of hyperhydrosis.  Dr. J.C. noted that 
the skin on the plantar surfaces of the veteran's feet is 
often damp and that conservative treatment such as 
accommadative shoes and natural fiber socks was ineffective.  
Dr. J.C. further noted that the veteran's "history includes 
an onset of this problem back in Vietnam when, as an 
infantryman, he was forced to go days w/ the same boots and 
socks, which were wet, and brought this condition on."  
Overall, Dr. J.C. concluded that the veteran's condition was 
"consistent w/ hyperhydrosis, which could well have been 
caused by his history of immersion foot in Vietnam."

A VA examination was also conducted in August 2003.  During 
this examination, the veteran complained of "malodor and 
some soreness of the feet" with constant moisture.  He 
further reported that topical therapy prescribed for the 
condition was largely ineffective.  Physical examination 
revealed normal skin on the feet.  A diagnosis of 
hyperhydrosis was rendered.

For his part, the veteran contended at the May 2005 hearing 
and in various submissions to VA that his hyperhydrosis of 
the feet began while serving in jungle areas of Vietnam.  He 
argues that he sought treatment from a number of medics for 
this condition in service, and that it has steadily gotten 
worse following separation from active duty.  The veteran has 
further argued that hyperhydrosis is a tropical disease, and 
that as a result he is entitled to presumptive service 
connection for this condition.  See e.g., VA Form 9 and 
attachments.  

The veteran's spouse also presented testimony at the May 2005 
hearing to the effect that she did not notice a foot or skin 
problem of any kind prior to the veteran's Vietnam service, 
but that since returning home he has persistently suffered 
from profuse foot sweating.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

In the instant case, the claims file contains multiple 
diagnoses of hyperhydrosis.  Hickson element (1) has clearly 
been satisfied.

With respect to Hickson element (2), disease or injury in 
service, the veteran's service medical records are completely 
negative for complaint or treatment of hyperhydrosis or any 
malady of the skin or feet.  Indeed, no report of such 
symptomatology is included in the record for nearly 30 years 
following service, at which time the veteran reported 
excessive foot sweating during routine examination at the 
Lowell VAMC.  An actual diagnosis of hyperhydrosis was not 
rendered until April 2003.  

Given the negative findings in the veteran's service records 
and the absence of any complaint of hyperhydrosis for nearly 
three decades following service, it would appear that the 
veteran and his spouse are the sole source of information 
concerning in-service foot symptomatology.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Board has therefore reviewed the 
veteran's statements concerning the alleged in-service foot 
symptomatology in the context of the entire record.  After 
such review, the Board finds the veteran's recent statements 
of in-service onset of hyperhydrosis to be lacking in 
probative value.  

As noted immediately above, service medical records, 
including the separation examination, are pertinently 
negative for any report of excessive sweating or a foot 
condition of any kind.  Such complaints did not surface until 
decades after service.  Accordingly, the Board finds the 
contemporaneous records, which fail to show onset of 
hyperhydrosis in service or for decades thereafter to be of 
greater probative value than the recent statements of the 
veteran and his spouse made in connection with a claim for 
monetary benefits from VA.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  

The Board also finds it significant that, although the 
veteran reported suffering from hyperhydrosis since his time 
in service, he delayed filing a service connection claim for 
this condition for some 32 years following separation from 
active duty.  During the intervening years, however, the 
veteran filed a number of service connection claims for 
various other disabilities, including a 1972 service 
connection claim for a skin fungus of the arms and chest.  
See VA Form 21-4138 received in April 1972.  The veteran's 
delay in filing a service connection claim for hyperhydrosis 
despite filing claims for other disabilities (including skin 
disabilities) further impugns his credibility regarding the 
in-service onset of hyperhydrosis.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  

In short, Hickson element (2) has not been met and the 
veteran's claim fails on that basis alone.  For the sake of 
completeness, however, the Board will address the remaining 
Hickson element, medical nexus.

The only medical opinion relating the veteran's hyperhydrosis 
to service is that of the veteran's podiatrist, Dr. J.C., who 
opined that the veteran's hyperhydrosis "could well have 
been caused by his history of immersion foot in Vietnam."  
This opinion by Dr. J.C. suffers from a number of flaws.  
First, Dr. J.C.'s use of the language "could . . . have 
been" also implies "could not have been."  The opinion is 
therefore speculative in nature and cannot be used to 
substantiate the veteran's service connection claim.  Indeed, 
the Court has repeatedly held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See e.g., Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

It also appears that Dr. J.C.'s opinion was based solely on 
statements supplied by the veteran, which were unaccompanied 
by a review of the claims file.  As discussed above, the 
veteran's statements are contrary to the official evidence of 
record which is negative for in-service onset of 
hyperhydrosis.  Dr. J.C.'s opinion, based as it is on the 
veteran's unsubstantiated reports of in-service onset of this 
condition, may not be used to support the veteran's claim.  
See e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

The only other evidence serving to relate the veteran's 
hyperhydrosis to his military service emanates from the 
veteran himself.  However, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinions regarding medical nexus 
are therefore entitled to no weight of probative value.  

The Board is also aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case because 
neither chronicity nor continuity of symptomatology has been 
demonstrated.  First, with respect to chronicity, as 
discussed above there is no indication of a chronic foot 
problem (hyperhydrosis of the feet) in service; indeed, there 
is no objective evidence of hyperhydrosis or any foot problem 
at all.  Second, with respect to continuity of 
symptomatology, there is no objective indication of 
hyperhydrosis for nearly 30 years after service.  Indeed, it 
is undisputed that the veteran did not seek medical treatment 
for three decades after service.

In any event, supporting medical evidence of continuous 
symptomatology is required.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

The Board has also considered the veteran's statements to the 
effect that hyperhydrosis is a tropical disease, and that his 
service in Vietnam should entitle him to presumptive service 
connection.  The applicable law and regulations regarding 
presumptive service connection, however, do not include 
hyperhydrosis among the tropical diseases for which 
presumptive service connection is warranted.  The veteran's 
reliance on the regulations regarding presumptive service 
connection for tropical diseases is therefore misplaced.  See 
38 C.F.R. § 3.309(b) (2004) [including the following as 
tropical diseases: amebiasis, blackwater fever, cholera, 
dracontiasis, dysentery, filariasis, leishmaniasis (including 
kala-azar), loiasis, malaria, onchocerciasism, oroya fever, 
pinta, plague, schistosomiasis, yaws, and yellow fever]. 

In short, for reasons expressed immediately above, Hickson 
element (3) also has not been met.  The veteran's claim fails 
on that basis as well.

In summary, while the veteran has a current diagnosis of 
hyperhydrosis, a preponderance of the evidence does not 
demonstrate that this condition had its onset during service 
or was otherwise causally related to the veteran's period of 
active duty.  Hickson elements (2) and (3) have not been met 
and the benefit sought on appeal must be denied.


ORDER

Service connection for hyperhydrosis is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


